Ex. 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
October 30, 2009, by and among Dollar Financial Group, Inc., a New York
corporation (together with its successors and assigns, “DFG”), Dollar Financial
Corp., a Delaware corporation (together with its successors and assigns, “DFC,”
and together with DFG, the “Company”) and Jeffrey A. Weiss (the “Executive”)
(the Company and the Executive, each a “Party” and collectively, the “Parties”).

WHEREAS, the Company and the Executive are parties to a certain employment
agreement, dated as of October 5, 2007, as amended December 18, 2008 (the “Prior
Agreement”); and

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to accept employment by the Company upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:

1. Representations and Warranties. The Executive represents and warrants to the
Company that the Executive is not bound by any restrictive covenants with any
entity other than the Company or its affiliates which would in any way prevent
the Executive’s acceptance of continued employment hereunder. Both DFG and DFC
each represent and warrant to the Executive that (a) the execution, delivery and
performance of this Agreement by it has been fully and validly authorized by all
necessary corporate action, (b) the officer signing this Agreement on its behalf
is duly authorized to do so, (c) the execution, delivery and performance of this
Agreement does not violate any applicable law, regulation, order, judgment or
decree or any agreement, plan or corporate governance document to which it is a
party or by which it is bound and (d) upon execution and delivery of this
Agreement by the Parties, it shall be a valid and binding obligation of DFG or
DFC, as the case may be, enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

2. Term of Employment. The Company will continue to employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Employment Period”) provided in
Section 5.

3. Duties and Functions.

(a) During the Employment Period, the Executive shall be employed as Chief
Executive Officer of both DFG and DFC. The Executive will report solely and
directly to the Boards of Directors of DFG and DFC, respectively. The Company
will use its commercially reasonable efforts, subject to stockholder vote, to
nominate the Executive to the boards of directors of both DFG and DFC (each, as
applicable, the “Board”) for so long as he is employed by DFG and DFC in the
capacity of Chief Executive Officer.

(b) During the Employment Period, the Executive shall have all authorities,
duties and responsibilities customarily exercised by an individual serving as
Chief Executive Officer of DFG and/or DFC in a corporation the size and nature
of the Company and shall be assigned no duties or responsibilities that are
materially inconsistent with, or that materially impair his ability to
discharge, the foregoing duties and responsibilities.

(c) During the Employment Period, the Executive will devote substantially all of
his time and efforts to the business of the Company and will not engage in
consulting work or any trade or business for his own account, or for or on
behalf of any other person, firm or corporation, that competes, conflicts or
interferes with the performance of his duties hereunder. The Executive may
continue to serve as a director of Cloverdale Press Inc., serve as a director of
other for-profit corporations with the consent of the Board (which consent shall
not be unreasonably withheld), engage in educational, charitable and/or civic
activities, including service as a board member or an advisor, engage in public
speaking and manage his family and personal affairs, including any investments,
provided that any such activities do not conflict or compete with the Company’s
business activities and so long as such activities do not interfere with the
Executive’s responsibilities under this Agreement.

4. Compensation.

(a) Base Salary. As compensation for his services hereunder, during the Term,
the Company agrees to pay the Executive a base salary at the rate of Nine
Hundred and Eighty Five Thousand Dollars ($985,000) per annum (the “Base
Salary”), effective as of July 1, 2009, payable ratably in accordance with the
Company’s normal payroll schedule, but in no event less frequently than
semi-monthly; provided that, to effect such Base Salary retroactive to July 1,
2009 with respect to already completed pay periods, the Company will pay the
Executive the difference between the actual salary already received by him since
July 1, 2009 and the Base Salary, such difference to be paid in a single cash
lump sum as soon as administratively practicable following the date hereof, but
in no event later than December 31, 2009. The Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation. During
the Term, the Executive’s Base Salary shall be reviewed at least annually by the
Board of DFC or the Human Resources and Compensation Committee of the Board of
Directors of DFC (the “Compensation Committee”) and may be increased from time
to time as shall be determined by the Board or the Compensation Committee. After
any such increase, the term “Base Salary” as utilized in this Agreement shall
thereafter refer to the increased amount. Base Salary shall not be reduced at
any time without the express prior written consent of the Executive.

(b) Annual Bonus. For each full or partial year during the Term, the Executive
will be eligible to receive an annual cash bonus award with a target bonus of
125% of the Executive’s Base Salary (as defined herein) in effect at the time
such award is determined (the “Target Bonus”) (with “Base Salary” for fiscal
year 2010 deemed to be no less than $985,000), but not to exceed 175% of the
Executive’s Base Salary, with such leverage curve and metrics determined by the
Compensation Committee and as applicable to other senior executives of the
Company. Said bonus is not guaranteed and is contingent upon the Executive and
the Company achieving the corporate goals as set by the Board of DFC or the
Compensation Committee, with any such goals at the corporate level being no less
favorable to the Executive than those set for other senior executives of the
Company. The annual bonus will be confirmed by the Board of DFC or Compensation
Committee and, to the extent a bonus is awarded, unless the Executive elects to
defer all or a portion of such bonus in manner which does not impose any
additional taxes, interest or penalties on the Executive pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended from time to time,
and its implementing regulations and guidance (“Section 409A”), it shall be paid
to the Executive in cash subsequent to the conclusion of the Company’s annual
audit, with a target payment date of seventy five (75) days following the close
of the relevant fiscal year of the Company but, in any event, any such bonus
will be paid for a given fiscal year within one hundred and twenty (120) days of
the closing of the fiscal year. During the Term, the Executive’s Target Bonus
and maximum bonus opportunity as a percentage of Base Salary shall be reviewed
at least annually by the Board of DFC or the Compensation Committee and may be
increased from time to time as shall be determined by the Board or the
Compensation Committee. After any such increase, the term “Target Bonus” and the
reference to the maximum bonus opportunity as a percentage of Base Salary as
utilized in this Agreement shall thereafter refer to the increased amount. The
Target Bonus and the maximum bonus opportunity as a percentage of Base Salary
shall not be reduced at any time without the express prior written consent of
the Executive.

(c) Other Expenses. In addition to the compensation provided for above, during
the Term, the Company agrees to pay or to reimburse the Executive during his
employment for all reasonable, ordinary and necessary, properly vouchered,
business or entertainment expenses incurred in the performance of his services
hereunder in accordance with Company policy in effect from time to time. The
Executive shall be entitled to the same class of travel as is consistent with
the Company’s policy and practice as of the date of this Agreement.

(d) Vacation. During the Term, the Executive will be allowed five (5) weeks of
paid vacation during each calendar year. To the extent that the Executive is
unable to use his accrued vacation leave in a given calendar year, he shall be
permitted to carry over his paid vacation leave and use it in subsequent years,
and shall not forfeit his accrued vacation leave.

(e) Car Lease/Allowance. During the Term, the Executive will be entitled to a
car allowance equal to the rate in effect on the date of this Agreement.

(f) Employee Benefits. In addition to his compensation provided by the
foregoing, during the Term, the Executive will be entitled to the health,
welfare and tax-qualified retirement benefits available generally to Company
senior executives and employees pursuant to the plans, policies, programs or
arrangements of DFG, DFC or any of their affiliates on a basis no less favorable
to the Executive than provided to any other senior executive of the Company,
including, by way of illustration, personal leave, paid holidays, sick leave,
profit-sharing, 401(k) plan, other tax-qualified retirement, disability, dental,
vision, group sickness, accident, or health insurance programs of the Company or
any affiliate which may now or, if not terminated, shall hereafter be in effect,
or in any other or additional such programs which may be established by the
Company or any affiliate, as and to the extent any such programs are or may from
time to time be in effect, as determined by the Company and the terms hereof,
subject to the applicable terms and conditions of the benefit plans in effect at
that time. Except to the extent otherwise provided in other clauses of this
Section 4, nothing herein shall affect the Company’s ability to modify, alter,
terminate or otherwise change any benefit plan it has in effect at any given
time, to the extent permitted by law. Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense, reimbursement or
in-kind benefit provided pursuant to Sections 4(c) and 4(e) and this Section
4(f) does not constitute a “deferral of compensation” within the meaning of
Section 409A (A) the amount of expenses eligible for reimbursement or in-kind
benefits provided to the Executive during any calendar year will not affect the
amount of expenses eligible for reimbursement or in-kind benefits provided to
the Executive in any other calendar year, (B) the reimbursements for expenses
for which the Executive is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred and (C) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.

(g) Equity Award. On or about November 1, 2009 (the “Grant Date”), DFC shall
grant to the Executive, provided that he is employed by the Company on such
date, an equity award subject to the following terms and conditions: (i) any
such award shall be subject to the terms and conditions of one or more
applicable equity incentive plans sponsored from time to time by DFC that has
been approved by the shareholders of DFC on or after the date hereof
(collectively, the “Plan”) and the terms and conditions set forth in any
applicable award agreement issued under any such Plan; provided that if there is
a conflict between the Plan and any provision of this Agreement, the provision
of this Agreement shall govern; (ii) any such award may be in the form of
restricted shares or stock options, or some combination thereof, as determined
in the sole discretion of the Compensation Committee; (iii) to the extent that
the award is in the form of options, the per share exercise price shall be equal
to the fair market value per share of common stock on the grant date as defined
in the applicable Plan, (iv) the number of shares subject to any such grant
shall be determined by Compensation Committee; provided, that the award shall be
of such size and type to require DFC to record an accounting charge, which shall
be determined in accordance with generally accepted accounting principles
(GAAP) consistent with the assumptions DFC will use to estimate the value of
employee stock options and/or restricted stock, as applicable, in its 10-K for
the year including the Grant Date in an amount equal to one (1) times the bonus
amount that the Executive was paid (including any amount deferred) by the
Company for the 2009 fiscal year, the value of which is $911,520; and (v) the
award will vest in equal annual installments on the first, second and third
anniversaries of the applicable Grant Date to the extent that, except as
otherwise provided in Section 5 hereof, the Executive is employed by the Company
on such date; provided, however, that if the value of any restricted shares
(including restricted shares granted on or about November 15, 2007 and
November 1, 2008 pursuant to the Prior Agreement) become taxable to the
Executive before such restricted shares would otherwise become vested (not
including taxation in the event of an election under section 83(b) of the Code),
a number of then unvested restricted shares reasonably determined by the Company
to be necessary to satisfy any applicable wage and income taxes payable by the
Executive with respect to all such unvested restricted shares shall become
vested upon the date any such tax is required to paid or withheld by or from the
Executive. Notwithstanding anything herein to the contrary, DFC shall not be
required to make any equity grant pursuant to this Section 4(g) if and to the
extent that, at the time of such grant, DFC does not have sufficient shares of
common stock to do so under any Plan or making such grant would, alone or in
connection with any other equity award, violate any limitation imposed by the
Plan with respect to the number of shares that may be awarded to the Executive
within any given fiscal year; provided that DFC shall make the grant up to the
number of shares available and then award any remaining portion of the grant to
the Executive as soon as possible thereafter (with the “Grant Date” for purposes
of the vesting for such award being the original date the award should have been
made hereunder). Notwithstanding anything elsewhere to the contrary, upon a
Change in Control (as defined in Section 5(a) below), all the Executive’s Equity
Awards (as defined in Section 5(c) below) shall vest immediately prior to and
contingent on the consummation of such event.

(h) Capstone Award; Incremental Capstone.

(i) Capstone Award.

(A) In recognition of the Executive’s service on the Board of Directors of DFC,
including his service as Chairman of the Board, and in recognition of the
Executive’s prior and future service to the Company, which in 2010 will reach
20 years, on the earliest to occur, if any, of: (1) the date that the
Executive’s employment is terminated by reason of Retirement or Delayed
Retirement (each as defined below); (2) the date that the Executive’s employment
is terminated by the Company without Cause (as defined below) or by the
Executive’s resignation with Good Reason (as defined below); (3) the date that
the Executive’s employment terminates by reason of his Disability; or (4) the
date that a change in control occurs during the Employment Period (each a
“Capstone Award Vesting Date”), the Executive will be entitled to receive a
Capstone Award. For purposes of this Agreement, the “Capstone Award” is a
lump-sum payment which is the actuarial equivalent (determined in accordance
with Section 4(h)(iv)) of an annual benefit of $300,000 payable to the Executive
in equal monthly installments during his lifetime commencing on the Capstone
Award Payment Date (as defined below), with a $150,000 per year survivor benefit
payable on his subsequent death to the Executive’s Surviving Spouse (as defined
below) for her lifetime.

(B) If the Executive dies prior to a Capstone Award Vesting Date and the
Executive then is and has remained married to his current spouse (determined as
of the date of this Agreement) through his date of death (his “Surviving
Spouse”), the Capstone Award shall not be paid and such Surviving Spouse will be
entitled to receive a Survivor Benefit. For purposes of this Agreement, the
“Survivor Benefit” is a lump-sum payment that is the actuarial equivalent
(determined in accordance with Section 4(h)(v)) of an annual benefit of $150,000
payable to the Surviving Spouse in equal monthly installments for her lifetime
commencing on the first business day of the calendar month following the
Executive’s death.

(C) The Capstone Award shall be paid on the first business day of the calendar
month that follows the applicable Capstone Award Vesting Date (the “Capstone
Award Payment Date”). If the Executive dies after any Capstone Award Vesting
Date and before the Capstone Award Payment Date, the Capstone Award shall be
paid to his Surviving Spouse on the Capstone Award Payment Date (or to her
estate if she dies before the Capstone Award Payment Date).

(D) Notwithstanding anything herein to the contrary, if the Executive terminates
his employment without Good Reason or the Company terminates the Executive for
Cause (and, in either case, such termination occurs prior to a change in
control, and is not a termination by reason of Retirement or Delayed
Retirement), neither the Executive nor his Surviving Spouse shall be entitled to
any Capstone Award or Survivor Benefit under this Section 4(h)(i). Upon any
Capstone Award Vesting Date or the Executive’s prior death, the Capstone Award
or Survivor Benefit, as applicable, shall become non-forfeitable.

(ii) Incremental Capstone.

(A) For each of the Company’s fiscal years ending June 30, 2010 and June 30,
2011, if Executive remains continuously employed by the Company through such
date(s), and upon the occurrence of an Incremental Capstone Vesting Date
(defined below), if any, Executive will be entitled to receive a lump-sum
payment which is the actuarial equivalent (determined in accordance with
Section 4(h)(iv)) of an annual benefit of $75,000 (such potential aggregate
benefit, $150,000) payable to Executive in equal monthly installments during his
lifetime commencing the first business day of the calendar month that follows
the applicable Incremental Capstone Vesting Date (as defined below), with a
$37,500 per year survivor benefit (such potential aggregate benefit, $75,000)
payable on his subsequent death to the Surviving Spouse for her lifetime (the
“Incremental Capstone”).

(B) If Executive dies prior to an Incremental Capstone Vesting Date and
Executive then is and has remained married to his Surviving Spouse through his
death, the Incremental Capstone shall not be paid and such Surviving Spouse will
be entitled to receive a lump-sum payment that is the actuarial equivalent of an
annual benefit of $75,000 payable to her in equal monthly installments for her
lifetime commencing on the first business day of the calendar month following
the Executive’s death (the “Incremental Survivor Benefit”).

(C) One Million Dollars ($1,000,000) of the actuarial equivalent lump sum value
of the Incremental Capstone (or if less, all of such Incremental Capstone) shall
be paid on the first anniversary of the applicable Incremental Capstone Vesting
Date (or the first business day thereafter). The actuarial equivalent lump sum
value of the Incremental Capstone that exceeds $1,000,000, if any, shall be paid
on the first business day of the calendar month that follows the applicable
Incremental Capstone Vesting Date. If the Executive dies after any Incremental
Capstone Vesting Date and before the Incremental Capstone is fully paid, the
Incremental Capstone (or remaining portion thereof) shall be paid to his
Surviving Spouse within 30 days of the Executive’s death (or to her estate if
she dies before such payment date).

(D) The Incremental Capstone Vesting Date means the earliest to occur, if any,
of: (1) the date that the Executive’s employment terminates by reason of Delayed
Retirement (as defined below); (2) the date that Executive’s employment is
terminated by the Company without Cause or by Executive’s resignation with Good
Reason; (3) the date that the Executive’s employment terminates by reason of his
Disability; or (4) the date that a change in control occurs during the
Employment Period.

(E) Notwithstanding anything herein to the contrary, if the Executive terminates
his employment without Good Reason or the Company terminates the Executive for
Cause (and, in either case, such termination occurs prior to a change in
control, and is not a termination by reason of Delayed Retirement), neither the
Executive nor his Surviving Spouse shall be entitled to any Incremental Capstone
or Incremental Survivor Benefit under this Section 4(h)(ii). Upon any
Incremental Capstone Vesting Date or the Executive’s prior death, the
Incremental Capstone or Incremental Survivor Benefit, as applicable, shall
become non-forfeitable.

(iii) If payment of the Capstone Award or Incremental Capstone (or portion
thereof) is subject to the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision), the Capstone Award and applicable portion of the
Incremental Capstone shall be paid, with interest at LIBOR from the date the
Capstone Award and applicable portion of the Incremental Capstone would have
been paid without the application of this regulation to the actual payment date,
to the Executive (or his Surviving Spouse (or her estate, if applicable) if the
Executive dies after a Separation from Service) at the earlier of the
Executive’s death or the first business day of the seventh calendar month
following the calendar month in which the date of the Separation From Service
occurs. Any Survivor Benefit and Incremental Survivor Benefit shall be paid to
the Surviving Spouse on the first business day of the calendar month following
the Executive’s death, provided that if the Surviving Spouse dies before the
Survivor Benefit and Incremental Survivor Benefit is paid, such benefits shall
be paid to her estate.

(iv) Actuarial equivalence for purposes of this Section 4(h) will be determined
in good faith by the Compensation Committee using (1) an interest rate equal to
the average annual yield on a 30-year U.S. Treasury security for the month in
which the lump-sum payment will be made, and (2) the mortality table prescribed
by the Secretary of the U.S. Treasury for the valuation of lump-sum payment from
qualified retirement plans. For purposes of this Section 4(h), “change in
control” shall mean a Change in Control as defined below in Section 5(a),
provided that such Change in Control constitutes a change in the ownership or
effective control of DFC or DFG (or both), or a change in the ownership of a
substantial portion of the assets of DFC or DFG, in each case within the meaning
of Treas. Reg. § 1.409A-3(i)(5).

(i) Long-Term Incentive Plan.

(i) Beginning with the Company’s fiscal year ending June 30, 2010, and provided
that Executive is employed by the Company on the last day of each applicable
fiscal year, Executive shall be entitled to an annual award under the Company’s
Long Term Incentive Plan (“LTIP”) equal to 200% of his Base Salary (the “LTI
Award”). LTI Awards shall be granted at the same time as LTIP awards are made to
other LTIP participants. One-half of the LTI Award shall be payable in cash (the
“Cash LTI”), with the remaining half deliverable in a combination of restricted
stock units, non-qualified stock options and cash (“Plan LTI”), with the
following terms:

(ii) Cash LTI. The Cash LTI shall be payable on the date that Executive’s
permanent successor as Chief Executive Officer is appointed by the Board if
Executive remains continuously employed by the Company through such date;
provided that each outstanding Cash LTI award shall vest and become payable
(A) annually if the Board concludes in its reasonable discretion that
satisfactory progress has been achieved by Executive in planning for the
succession of his Chief Executive Officer position and duties or (B) upon a
Change in Control (as defined below), in each case subject to the Executive
remaining continuously employed by the Company through such date. If Executive’s
successor as permanent Chief Executive Officer is appointed by the Board prior
to June 30, 2012, Executive shall receive (provided that Executive remains
continuously employed through such appointment) payment, on the date such
successor is appointed by the Board, of the amount of the Cash LTI grant that
would have been made if the Executive remained employed by the Company through
June 30, 2012 (based on Executive’s Base Salary in effect at the time of such
appointment). Except as otherwise provided in Section 5, any Cash LTI that
remains unvested as of the date of the Executive’s termination of employment
shall be immediately forfeited upon termination.

(iii) Plan LTI. The apportionment of the Plan LTI between restricted stock
units, non-qualified stock options and cash shall be in the same proportion as
other management members participating in the LTIP, as determined by the Board
or Compensation Committee. Restricted stock units and stock options shall vest
ratably on a quarterly basis over a three-year period provided the Executive
remains continuously employed by the Company through such dates, with the shares
or cash, if applicable, representing such restricted stock units delivered
within 30 days of such vesting date. The cash component of the Plan LTI shall
vest annually over a three-year period, provided that the Company meets EBITDA
targets and/or other strategic objectives set by the Board or Compensation
Committee under the LTIP, and shall be paid within 30 days of the vesting date.
If Executive’s successor as permanent Chief Executive Officer is appointed by
the Board prior to June 30, 2012, Executive shall receive (provided that
Executive remains continuously employed through such appointment), at the time
annual LTIP awards are made, the pro rata portion of the Plan LTI (determined
using a fraction the numerator of which will be the number of days elapsed from
the beginning of the applicable fiscal year to the date of termination, and the
denominator of which will be 365) that would have been granted if Executive
remained employed by the Company until the end of the fiscal year that includes
the date such successor is appointed by the Board, with any time based vesting
criteria deemed to be satisfied and options subject to such Plan LTI award
remaining exercisable for twenty four (24) months from the date of termination.
The portion of the Plan LTI granted in the form of options shall have a per
share exercise price equal to the fair market value per share of common stock on
the grant date as defined in the LTIP or applicable award agreement. The number
of shares subject to option grants and restricted stock unit grants under the
Plan LTI award shall be determined by the Compensation Committee consistent with
the assumptions DFC will use to estimate the value of employee stock options
and/or restricted stock units, as applicable, in its 10-K for the year in which
the options or restricted stock units, as applicable, are granted. Each Plan LTI
award (including each underlying restricted stock units, non-qualified stock
options and cash grants) shall be subject to the terms and conditions of the
LTIP and the terms and conditions set forth in any applicable award agreement
issued under the LTIP; provided that if there is a conflict between the
provisions of this Agreement and the LTIP or applicable award agreement, the
provisions of this Agreement shall govern. Notwithstanding anything elsewhere to
the contrary, upon a Change in Control, all the outstanding Plan LTI awards
shall vest immediately prior to and contingent on the consummation of such event
provided the Executive remains continuously employed by the Company through such
event. Except as otherwise provided in Section 5, any Plan LTI that remains
unvested as of the date of the Executive’s termination of employment shall be
immediately forfeited upon termination.

(iv) For purposes of satisfying service-based vesting and payment of any LTI
Award, if the Executive’s successor as permanent Chief Executive Officer is not
appointed by the Board on or before June 30, 2012 and the Company gives a notice
of non-renewal of the Initial Term, any Renewal Term or the Change in Control
Term, the Executive may continue his employment by the Company, at-will, as its
Chief Executive Officer until such successor is appointed. In no event shall the
Executive be entitled to any LTI Award for any fiscal year after the fiscal year
ending June 30, 2012.

(j) Additional Benefits. In addition to his compensation provided by the
foregoing, during the Term, the Executive will also be entitled to:
(i) reimbursement up to an aggregate of $100,000 annually for his purchase of up
to $10,000,000 of term life insurance and/or disability insurance, following
delivery of proper documentation of those costs; (ii) reimbursement up to
$10,000 annually for reasonable tax and financial planning costs, following
delivery of proper documentation of those costs; (iii) reimbursement up to
$15,000 annually for reasonable out-of-pocket uninsured medical and dental
costs; and (iv) club memberships at the rate currently in effect as of the date
of this Agreement; provided, however, that except to the extent any such
expense, reimbursement or in-kind benefit does not constitute a “deferral of
compensation” within the meaning of Section 409A (A) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive in any other
calendar year, (B) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

5. Employment Period; Termination.

(a) Commencement. The Executive’s employment pursuant to this Agreement shall
commence on the date of this Agreement (the “Commencement Date”), and shall
continue thereafter until June 30, 2012 (the “Initial Term”), and shall
thereafter automatically renew for additional one year periods (each, a “Renewal
Term”), unless sooner terminated in accordance with this Agreement or written
notice is given by one party to the other at least One Hundred and Eighty
(180) days prior to the expiration of the Initial Term or any Renewal Term, as
applicable. In the event that either a definitive agreement is executed during
the Term which would upon the consummation of the closing thereunder result in a
Change in Control (as defined in this Section 5(a) of this Agreement) or a
Change in Control occurs during the Initial Term or a Renewal Term, this
Agreement shall automatically renew for an additional two year period (the
“Change in Control Term”) beginning on the date of the expiration of the Initial
Term or Renewal Term, as applicable. Following such a Change in Control Term,
this Agreement shall automatically renew for additional one year Renewal Terms,
unless sooner terminated in accordance with this Agreement or written notice is
given by one party to the other at least One Hundred and Eighty (180) days prior
to the expiration of the Change in Control Term or any Renewal Term, as
applicable. The Initial Term, any Renewal Term and any Change in Control Term
are herein collectively referred to as the “Term.”

For purposes of this Agreement, “Change in Control” shall mean, and be deemed to
have occurred upon: (i) a sale or transfer of substantially all of the assets of
either DFC or DFG in any transaction or series of related transactions (other
than sales in the ordinary course of business); (ii) any merger, consolidation
or reorganization to which either DFC or DFG is a party, except for an internal
reorganization or a merger, consolidation or reorganization in which the Company
is the surviving corporation and, after giving effect to such merger,
consolidation or reorganization, the holders of the Company’s outstanding Common
Stock (on a fully-diluted basis) immediately prior to the merger, consolidation
or reorganization will own, immediately following the merger, consolidation or
reorganization, capital stock holding a majority of the voting power of the
Company; (iii) any sale or series of sales of shares of the capital stock of DFC
by the holders thereof which results in any person or group of  affiliated
persons owning capital stock holding twenty five percent (25%) or more of the
voting power of DFG at the time of such sale or series of sales; (iv) a
circumstance where any individual, firm, corporation, limited liability company,
partnership, sole proprietorship, trust or other legally cognizable entity
(“Person”) other than an “Exempted Person” (as defined below) who or which,
alone or together with any affiliates or associates of that person, becomes the
Beneficial Owner (as defined in Rule 13d-3 of the Securities Exchange Act of
1934, as amended from time to time) of twenty-five percent (25%) or more of the
voting securities of DFC (including all securities or other interests in DFC
having by their terms ordinary voting power to elect members of the Board of
Directors of DFC collectively “Voting Securities”) except as a result of (y) any
acquisition of DFC’s Voting Securities by the Company, or (z) any acquisition of
DFC’s Voting Securities directly from the Company, as authorized by the Board;
(v) any liquidation, dissolution or winding up of either DFC or DFG; (vi) any
circumstance by which the persons who constitute DFC’s Board of Directors as of
the date hereof cease for any reason to constitute a majority of the directors
of DFC, unless the election or nomination for election of each director who is
not a director on the date hereof was approved by a vote of no less than a
two-thirds (2/3) of the directors then still in office who are directors on the
date hereof or are new directors approved by such vote; or (vii) DFC ceases to
be a company whose common stock is publicly traded on a major United States
stock exchange such as the NYSE or NASDAQ.

For purposes of this Agreement, an “Exempted Person” shall be defined as:
(i) the Executive or any group (as contemplated by Section 13(d)(3) of the
Securities Exchange Act of 1934) of which the Executive is a member; (ii) any
Person that controls (as defined in Rule 12b-2 of the Securities Exchange Act of
1934) the Company as of the date of this Agreement or any group of which any
such Person is a member; (iii) any corporation or other entity owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the Company’s Voting Securities; or (iv) any
employee benefit plan or related trust that is maintained or sponsored by the
Company or any of its subsidiaries, or any trustee or other fiduciary of the
Company or any Subsidiary.

(b) Employment Period. The Employment Period under this Agreement shall commence
on the Commencement Date and shall continue until the earlier of the expiration
of the Term or the effective date of the termination of the Executive’s
employment pursuant to Section 5 of this Agreement. For the avoidance of doubt,
any termination by either DFG or DFC of the Executive’s employment shall be
deemed to be a termination of the Executive’s employment by the Company for
purposes of this Agreement. For purposes of determining under Section 409A
whether there has been a “separation from service” with the meaning of Treasury
Regulation Section 1.409A-1(h) (or any successor regulation), the Executive
shall be deemed to have incurred a separation from service if his employment has
been terminated in accordance with Sections 5(c) through Section 5(j) hereof and
he is performing less than 50% of the average level of bona fide services he was
performing for the Company in the immediately preceding 36-month period
(“Separation From Service”).

(c) Termination By Executive Without Good Reason. Notwithstanding the provisions
of Sections 5(a) and (b) above, the Executive may terminate the employment
relationship at any time for any reason by giving the Company written notice at
least thirty (30) days prior to the effective date of termination and such
termination shall not be deemed to be a breach by the Executive of this
Agreement. Such termination shall constitute the Executive’s resignation from
the Boards. The Company, at its election, may (i) require the Executive to
continue to perform his duties hereunder for the full thirty (30) day notice
period, or (ii) terminate the Executive’s employment at any time during such
thirty (30) day notice period, provided that any such termination shall not be
deemed to be a termination of the Executive’s employment by the Company without
Cause. Upon such termination, the Executive shall be entitled to: (i) any Base
Salary earned through the effective date of termination that remains unpaid and
any accrued but unpaid vacation time, with any such amounts paid on the first
regularly scheduled payroll date following the effective date of termination;
(ii) any bonus payable pursuant to Section 4(b) with respect to any fiscal year
which ended prior to the effective date of the Executive’s termination of
employment, which remains unpaid, with such amount paid in the first regularly
scheduled payroll date following the effective date of termination or, if later,
at the same time the bonus would have been payable to the Executive under
Section 4(b) hereof; (iii) any reimbursement or payment due to the Executive on
or prior to the date of such termination which remains unpaid to the Executive
pursuant to the terms of Sections 4(c), 4(e), 4(f) and/or 4(i), with any such
payment being made promptly following the effective date of termination but in
no event later than the date set forth in Section 4(f) or Section 4(j), as
applicable; (iv) any right, payment or benefit that accrued or became due to the
Executive prior to the date of such termination which remains unpaid to the
Executive under Section 4(h) (Capstone Award), if any, Section 4(i) (LTI
Awards), if any, or pursuant to any applicable plans, programs, policies or
arrangements of the Company or any affiliate in which the Executive participated
as of the effective date of termination, including, without limitation, any
plans or agreements relating to the vested portion of any stock options,
restricted stock or similar equity interests awarded to the Executive prior to
the date of such termination, or the vested portion of any equity awards granted
to the Executive prior to the date of such termination in connection with any
long-term incentive program in which he has participated while employed by DFG,
DFC or any of their affiliates (the “Equity Awards”), and (v) any right, payment
or benefit due or that becomes payable under Section 5(k) (Section 280G of the
Code), Section 19 (Indemnification) or Section 20 (Attorneys’ Fees and Expenses)
(clauses (i) through (v), collectively “Accrued and Other Obligations”). In
addition, any Equity Awards and options subject to Plan LTI awards which are
vested as of the effective date of termination shall not be forfeited and, if
applicable, shall remain exercisable pursuant to their existing terms and
conditions.

(d) Termination By Company For Cause. The Company may immediately terminate the
Executive’s employment hereunder for “Cause.” Such termination shall constitute
the Executive’s resignation from the Boards. If the Executive’s employment is
terminated for “Cause,” the Executive will not be entitled to and shall not
receive any compensation or benefits of any type following the effective date of
termination other than the Accrued and Other Obligations; provided, however,
that any outstanding Equity Awards that were granted on or after the date of
this Agreement and held by the Executive as of the effective date of any such
termination, and any LTI Awards held by the Executive as of the effective date
of any such termination, will immediately be forfeited. As used in this
Agreement, the term “Cause” shall mean (i) the Executive’s willful and continued
failure to substantially perform his material duties for the Company (other than
on account of vacation, personal time off, approved leave of absence and/or
Disability or after receipt by the Executive of a notice that his employment is
being terminated without Cause by the Company or after Executive gives notice to
the Company that he has grounds to resign for Good Reason); (ii) the Executive
is convicted of, or enters a plea of guilty or nolo contendere to, (A) a felony
(other than a minor traffic violation) or (B) a crime involving moral turpitude;
or (iii) in carrying out his duties under the Agreement, the Executive engages
in (x) willful gross neglect causing material harm to the Company or its
business or (y) willful and material misconduct relating to the business of the
Company. For purposes of this “Cause” definition, no act or omission by the
Executive shall be deemed to be “willful” if the Executive had a good faith
belief that such act or omission was in, or not opposed to, the best interests
of the Company or its affiliates. Anything herein to the contrary
notwithstanding, the Executive shall not be terminated for “Cause,” within the
meaning of clauses (i) and (iii) of this Section, unless written notice stating
the basis for the termination is provided to the Executive and, if such neglect
or conduct is reasonably curable, he is given no less than 20 days to cure the
neglect or conduct that is the basis of such claim and, if he fails to cure such
neglect or conduct or such neglect or conduct is not reasonably curable, the
Executive has an opportunity to be heard before the full Board of DFC
(represented by counsel) and, after such hearing, there is a vote of a majority
of the members of the Board (not counting the Executive) to terminate
Executive’s employment for Cause.

(e) Termination By Company Without Cause. Upon thirty (30) days written notice,
the Company shall retain the right to terminate the Executive without Cause.
Such termination shall constitute the Executive’s resignation from the Boards
and termination of his employment with the Company on the 30th day following the
Executive’s receipt of such notice. Unless otherwise provided by this Section,
all compensation and benefits paid by the Company to the Executive shall cease
upon his last day of employment. Subject to Section 5(l) below, if the
Executive’s employment is terminated by the Company without Cause, the Executive
shall be provided with the following severance package:

(i) The Executive shall continue to receive an amount equivalent to his Base
Salary for a period of twenty four (24) months following the Separation From
Service (the “Severance Period”), with such amount to be paid to the Executive
in substantially equal installments bi-weekly;

(ii) The Executive shall receive an amount equal to two (2) times his Target
Bonus, with said amount to be paid to the Executive over a period of twenty four
(24) months in 24 equal installments, with each payment being made on the first
business day of each calendar month, with the first payment being made in the
month following the month in which the Separation From Service occurs;

(iii) The Executive shall receive a lump sum payment for his annual bonus (as
contemplated under Section 4(b) of this Agreement), which shall be equal to the
product of (A) the Target Bonus for the bonus year in which the Executive’s
Separation From Service occurs multiplied by (B) a fraction, the numerator of
which will be the number of days elapsed from the beginning of the annual bonus
determination period to the date of the Separation From Service, and the
denominator of which will be 365, payable within 30 days following the date the
Separation From Service occurs, with such payment date within such time period
within the Company’s sole discretion;

(iv) During the Severance Period, the Company shall continue to contribute to
the cost of the Executive’s (including his dependents’) group health plan
(including medical and dental) coverage by contributing an amount equal to the
amount paid by the Company towards its “group health plans” (within the meaning
of ERISA) for active Company employees towards the Executive’s (including his
dependents’) COBRA premium, but only to the extent that the Executive applies
for and otherwise remains eligible for health care continuation coverage under
COBRA throughout the Severance Period, provided that, to the extent COBRA
continuation coverage eligibility expires before the end of the Severance
Period, the Executive will receive payment, on an after-tax basis, of an amount
equal to the premium the Company would have otherwise contributed to COBRA
coverage pursuant to this Section 5(e)(iv); provided that to the extent that the
foregoing medical and dental benefits are taxable to the Executive, any medical
or dental reimbursements shall be paid to the Executive promptly but in all
events on or before the last day of the Executive’s taxable year following the
taxable year in which the expense is incurred and provided further that any tax
gross-up payment to the Executive pursuant to this Section 5(e)(iv) shall be
paid to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the Executive (or the Company) remits the
related taxes;

(v) Any Equity Award and outstanding LTI Award held by the Executive as of the
effective date of his termination will immediately become fully vested as of
such date and, as applicable, stock options subject to such awards shall remain
exercisable for the period beginning on the effective date of the Executive’s
termination and ending on the sooner of twenty four (24) months from the
effective date of the Executive’s termination, the latest date upon which the
award would have expired by its original terms if the Executive had remained
employed indefinitely or the 10th anniversary of the original date of grant of
the award, and any Cash LTI shall be paid within 30 days following the date the
Separation from Service occurs;

(vi) (A) if terminated prior to June 30, 2011, the Incremental Capstone will
immediately become fully vested as of the effective date of termination, as if
Executive remained continuously employed by the Company through June 30, 2011,
(B) if terminated prior to June 30, 2012, Executive will be entitled to receive,
within thirty (30) days of such termination, payment in the amount of Cash LTI,
fully vested, that would have been granted if Executive had remained employed by
the Company through June 30, 2012 (based on his Base Salary in effect at the
time of termination), and (C) Executive shall receive, at the time annual LTIP
awards are made, the pro rata portion of the Plan LTI (determined using a
fraction the numerator of which will be the number of days elapsed from the
beginning of the applicable fiscal year to the date of termination, and the
denominator of which will be 365) that would have been granted in accordance
with Section 4(i), if any, if Executive remained employed by the Company until
the end of the fiscal year that includes the date of termination, with any time
based vesting criteria (but not performance vesting criteria) deemed to be
satisfied and stock options subject to such Plan LTI award remaining exercisable
for the period beginning on the effective date of the Executive’s termination
and ending on the sooner of twenty four (24) months from the effective date of
the Executive’s termination, the latest date upon which the stock option would
have expired by its original terms if the Executive had remained employed
indefinitely or the 10th anniversary of the original date of grant of the stock
option; and

(vii) The Accrued and Other Obligations (as defined in Section 5(c) above).

The benefits and compensation described in Sections 5(e)(i) through (vi) that
the Executive shall receive is referred to jointly herein as the Severance
Compensation.

The Company shall not be obligated to pay or provide to the Executive any
Severance Compensation due and owing to him on or after the date that he
willfully and materially breaches Section 7 and/or Section 8 of this Agreement;
provided, however, that before the Company ceases paying or providing any such
Severance Compensation, the Company shall give the Executive written notice of
the event or events giving rise to such forfeiture and no less than twenty
(20) days to cure and if the Executive cures such event or events, the Severance
Compensation shall continue to be paid or provided as set forth herein. Whether
the Executive has willfully and materially breached Section 7 and/or Section 8
shall be subject to de novo review in accordance with Section 18 below. Also, no
Severance Compensation shall be paid to the Executive until he executes and
delivers to the Company, and does not revoke in the time period provided
therein, the release attached hereto as Exhibit A. Upon the Executive delivering
and not revoking such Release, DFG and DFC agree to execute and promptly deliver
the Release attached hereto as Exhibit B to the Executive. If the Executive
delivers and does not revoke the Release in the time period provided therein,
the Severance Compensation shall be due and payable to him; provided, however,
that such Release shall not be effective as a release of claims until the
Company delivers the Release attached hereto as Exhibit B to the Executive. The
parties hereto acknowledge that the Severance Compensation to be provided under
this Section 5(e) is to be provided in consideration for the above-specified
release. The Severance Compensation described in this Section 5(e) supersedes
any other severance payment provided by any Company policy, plan or practice.
Therefore, the Executive acknowledges and agrees that he is not eligible to
receive any severance payment under any other Company severance policy, plan or
practice.

(f) Termination for Executive’s Permanent Disability. To the extent permissible
under applicable law, in the event the Executive becomes permanently disabled
during the Term, either the Executive or the Company may terminate the
Executive’s employment under this Agreement by giving thirty (30) days notice to
the other Party of its or his intent to terminate, and unless the Executive
resumes performance of the duties set forth in Section 3 within five (5) days of
the date of the notice and continues performance for the remainder of the notice
period, the Executive’s employment under this Agreement shall terminate at the
end of the thirty (30) day period. Any such termination shall constitute the
Executive’s resignation from the Boards. “Permanently disabled” for the purposes
of this Agreement means the Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. “Disability” for purposes of
this Agreement means the Executive’s being permanently disabled. Unless
otherwise provided by this Section, all compensation and benefits paid by the
Company to the Executive shall cease upon his last day of employment. If the
Executive’s employment is terminated by the Company pursuant to this
Section 5(f), the Executive shall be provided with the following severance
package:

(i) The Executive shall receive a lump sum payment for his annual bonus (as
contemplated under Section 4(b) of this Agreement), which shall be equal to the
product of (A) the Target Bonus for the fiscal year in which the Executive’s
employment is terminated multiplied by (B) a fraction, the numerator of which
will be the number of days elapsed from the beginning of the annual bonus
determination period to the date of termination, and the denominator of which
will be 365, payable within 30 days following the termination date, with such
payment date within such time period within the Company’s sole discretion;

(ii) During the twenty four (24) months following the effective date of his
termination pursuant to this Section 5(f) (the “Disability Severance Period”),
the Company shall continue to contribute to the cost of the Executive’s
(including his dependents’) group health plan (including medical and dental)
coverage by contributing an amount equal to the amount paid by the Company
towards its “group health plans” (within the meaning of ERISA) for active
Company employees towards the Executive’s (including his dependents’) COBRA
premium, but only to the extent that the Executive applies for and otherwise
remains eligible for health care continuation coverage under COBRA throughout
the Severance Period, provided that, to the extent COBRA continuation coverage
eligibility expires before the end of the Severance Period, the Executive will
receive payment, on an after-tax basis, of an amount equal to the premium the
Company would have otherwise contributed to COBRA coverage pursuant to this
Section 5(f)(ii); provided that to the extent that the foregoing medical and
dental benefits are taxable to the Executive, any medical or dental
reimbursements shall be paid to the Executive promptly but in all events on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense is incurred and provided further that any tax gross-up
payment to the Executive pursuant to this Section 5(f)(ii) shall be paid to the
Executive on or before the last day of the Executive’s taxable year following
the taxable year in which the Executive (or the Company) remits the related
taxes;

(iii) Any Equity Award and outstanding LTI Award held by the Executive as of the
effective date of his termination will immediately become fully vested as of
such date and, as applicable, stock options subject to such awards shall remain
exercisable for the period beginning on the effective date of the Executive’s
termination and ending on the sooner of twenty four (24) months from the
effective date of the Executive’s termination, the latest date upon which the
award would have expired by its original terms if the Executive had remained
employed indefinitely or the 10th anniversary of the original date of grant of
the award, and any Cash LTI shall be paid within 30 days following the
termination date;

(iv) (A) if terminated prior to June 30, 2011, the Incremental Capstone will
immediately become fully vested as of the effective date of termination, as if
Executive remained continuously employed by the Company through June 30, 2011,
(B) if terminated prior to June 30, 2012, Executive will be entitled to receive,
within thirty (30) days of such termination, payment in the amount of Cash LTI,
fully vested, that would have been granted if Executive had remained employed by
the Company through June 30, 2012 (based on his Base Salary in effect at the
time of termination), if any, and (C) Executive shall receive, at the time
annual LTIP awards are made, the pro rata portion of the Plan LTI (determined
using a fraction the numerator of which will be the number of days elapsed from
the beginning of the applicable fiscal year to the date of termination, and the
denominator of which will be 365) that would have been granted if Executive
remained employed by the Company until the end of the fiscal year that includes
the date of termination, with any time based vesting criteria (but not
performance vesting criteria) deemed to be satisfied and stock options subject
to such Plan LTI award remaining exercisable for the period beginning on the
effective date of the Executive’s termination and ending on the sooner of twenty
four (24) months from the effective date of the Executive’s termination, the
latest date upon which the stock option would have expired by its original terms
if the Executive had remained employed indefinitely or the 10th anniversary of
the original date of grant of the stock option; and

(v) The Accrued and Other Obligations.

The benefits and compensation described in Sections 5(f)(i) through (iv) that
the Executive shall receive is referred to jointly herein as the “Disability
Severance Compensation.” The Company shall not be obligated to pay or provide to
the Executive any Disability Severance Compensation due and owing to him on or
after the date that he willfully and materially breaches Section 7 and/or
Section 8 of this Agreement; provided, however, that before the Company ceases
paying or providing any such Disability Severance Compensation, the Company
shall give the Executive written notice of the event or events giving rise to
such forfeiture and no less than twenty (20) days to cure and if the Executive
cures such event or events, the Disability Severance Compensation shall continue
to be paid or provided as set forth herein. Whether the Executive has willfully
and materially breached Section 7 and/or Section 8 shall be subject to de novo
review in accordance with Section 18 below. Also, no Disability Severance
Compensation shall be paid to the Executive until he executes and delivers to
the Company, and does not revoke in the time period provided therein, the
release attached hereto as Exhibit A. Upon the Executive delivering and not
revoking such Release, DFG and DFC agree to execute and promptly deliver the
Release attached hereto as Exhibit B to the Executive. If the Executive delivers
and does not revoke the Release in the time period provided therein, the
Disability Severance Compensation shall be due and payable to him; provided,
however, that such Release shall not be effective as a release of claims until
the Company delivers the Release attached hereto as Exhibit B to the Executive.
The parties hereto acknowledge that the Disability Severance Compensation to be
provided under this Section 5(f) is to be provided in consideration for the
above-specified release. The Disability Severance Compensation described in this
Section 5(f) supersedes any other severance payment provided by any Company
policy, plan or practice. Therefore, the Executive acknowledges and agrees that
he is not eligible to receive any severance payment under any other Company
severance policy, plan or practice. The foregoing will not be construed to limit
the Executive’s right to payment or reimbursement for claims under any
disability plan, policy or arrangement of the Company in accordance with the
terms of such plan, policy or arrangement.

(g) Termination Due To Executive’s Death. In the event that the Executive dies
during the Term, the Executive’s employment under this Agreement shall terminate
as of the date of the Executive’s death. Unless otherwise provided by this
Section, all compensation and benefits paid by the Company to the Executive
shall cease upon his death. A termination due to the Executive’s death shall be
treated for severance purposes as a Termination pursuant to Section 5(f)
(concerning termination in the event of the Executive’s Permanent Disability)
and the Executive’s estate (or beneficiaries with respect to benefits described
in Section 5(f)(ii)) shall be entitled to receive all of the payments,
entitlements and benefits set forth in Section 5(f)(i) through (v) above.

(h) Termination by Executive at Retirement or Delayed Retirement.

(i) In the event that the Executive’s employment terminates by reason of
Retirement or Delayed Retirement (each as defined below), the Executive’s
employment shall terminate as of the effective date of such Retirement or
Delayed Retirement. Such termination shall constitute the Executive’s
resignation from the Boards. Unless otherwise provided by this Section, all
compensation and benefits paid by the Company to the Executive shall cease upon
his last day of employment.

(ii) Retirement. Subject to Section 5(h)(v) below, if the Executive’s employment
is terminated due to the Executive’s Retirement, the Executive shall be provided
with the following:

(A) The benefits described in Section 5(e)(iv);

(B) Any Equity Award held by the Executive as of the effective date of his
termination will immediately become fully vested as of such date and, if
applicable, remain exercisable for the period beginning on the effective date of
the Executive’s termination and ending on the sooner of twenty four (24) months
from the effective date of the Executive’s termination, the latest date upon
which the Equity Award would have expired by its original terms if the Executive
had remained employed indefinitely or the 10th anniversary of the original date
of grant of the Equity Award;

(C) The Executive shall be entitled to receive a lump sum payment for his annual
bonus (as contemplated under Section 4(b)), payable on the date that it would
have otherwise been paid pursuant to Section 4(b) but for the Executive’s
termination of employment, equal to the product of (A) the annual bonus the
Executive would have otherwise earned pursuant to Section 4(b) (determined
assuming the Executive met any personal or subjective performance objectives at
no less than target), multiplied by (B) a fraction, the numerator of which will
be the number of days elapsed from the beginning of the annual bonus
determination period to the date of termination, and the denominator of which
will be 365; and

(D) The Accrued and Other Obligations.

(iii) Delayed Retirement. Subject to Section 5(h)(v) below, if the Executive’s
employment is terminated due to the Executive’s Delayed Retirement, the
Executive shall be provided with the following:

(A) The benefits described in Section 5(h)(ii) above; and

(B) Any outstanding Plan LTI held by the Executive as of the effective date of
his termination will immediately become fully vested as of such date and, as
applicable, remain exercisable for the period beginning on the effective date of
the Executive’s termination and ending on the sooner of twenty four (24) months
from the effective date of the Executive’s termination, the latest date upon
which the award would have expired by its original terms if the Executive had
remained employed indefinitely or the 10th anniversary of the original date of
grant of the award;

(iv) For purposes of this Agreement, (A) “Retirement” means any voluntary
termination by the Executive of his employment on or after December 31, 2010 and
before June 30, 2012, or a termination by the Company for Cause on or after
December 31, 2010 and before June 30, 2014, and (B) “Delayed Retirement” means
any voluntary termination by the Executive of his employment on or after
June 30, 2012, or any termination by the Company for any reason on or after
June 30, 2014; provided that if the Company gives the Executive a notice of
non-renewal of the Initial Term, any Renewal Term or the Change in Control Term
pursuant to Section 5(a), the Executive’s employment may continue at-will until
terminated or shall terminate upon the expiration of the Term and such
termination shall be deemed to be a “Delayed Retirement” for purposes of this
Agreement. For the avoidance of doubt, termination of the Executive’s at-will
employment following non-renewal of this Agreement shall constitute a “Delayed
Retirement” for purposes of the Executive’s rights to the Capstone Award,
Incremental Capstone and the benefits described in Section 5(h)(iii), each of
such rights, together with the right to earn any outstanding Cash LTI (as
described in Section 4(i)(iv)), surviving the Term of this Agreement.

(v) The Company shall not be obligated to pay or provide to the Executive any
benefits or payments under Section 5(h)(ii) or (iii) (as applicable, the
“Retirement Benefits”) due and owing to him on or after the date that he
willfully and materially breaches Section 7 and/or Section 8 of this Agreement;
provided, however, that before the Company ceases paying or providing any such
Retirement Benefits, the Company shall give the Executive written notice of the
event or events giving rise to such forfeiture and no less than twenty (20) days
to cure and if the Executive cures such event or events, the Retirement Benefits
shall continue to be paid or provided as set forth herein. Whether the Executive
has willfully and materially breached Section 7 and/or Section 8 shall be
subject to de novo review in accordance with Section 18 below. Also, no
Retirement Benefits shall be paid to the Executive until he executes and
delivers to the Company, and does not revoke in the time period provided
therein, the release attached hereto as Exhibit A. Upon the Executive delivering
and not revoking such Release, DFG and DFC agree to execute and promptly deliver
the Release attached hereto as Exhibit B to the Executive. If the Executive
delivers and does not revoke the Release in the time period provided therein,
the Retirement Benefits shall be due and payable to him; provided, however, that
such Release shall not be effective as a release of claims until the Company
delivers the Release attached hereto as Exhibit B to the Executive. The parties
hereto acknowledge that the Retirement Benefits to be provided under this
Section 5(h) is to be provided in consideration for the above-specified release.
The Retirement Benefits described in this Section 5(h) supersedes any other
severance payment provided by any Company policy, plan or practice. Therefore,
the Executive acknowledges and agrees that he is not eligible to receive any
severance payment under any other Company severance policy, plan or practice.

(i) Termination by Executive for “Good Reason”. Subject to the provisions
outlined below, at any time after the date the Executive commences employment
under this Agreement, upon thirty (30) days’ written notice to the Company and
no later than one hundred and twenty (120) days after the occurrence of any
event giving rise to “Good Reason” (as defined below), the Executive shall have
the right to terminate his employment under this Agreement for Good Reason. Such
termination shall constitute the Executive’s resignation from the Boards. For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without either the Executive’s prior express written
consent or full cure by the Company within thirty (30) days after the Executive
gives written notice to the Company describing the event and requesting cure:

(i) any material diminution in the Executive’s authorities, titles or offices,
including, without limitation, any authorities set forth in Section 3(b) above;

(ii) any change in the reporting structure so that Executive reports to someone
other than the Board of DFG as Chief Executive Officer of DFG or to the Board of
DFC as Chief Executive Officer of DFC;

(iii) any material diminution in the Executive’s Base Salary, Target Bonus
opportunity as a percentage of Base Salary or maximum bonus opportunity as a
percentage of Base Salary as set forth in Section 4(b) above, or LTI Award
opportunity as a percentage of Base Salary as set forth in Section 4(i);

(iv) failure to appoint or elect (or re-elect) the Executive as a member of the
Board of DFC and DFG and as CEO of DFC and DFG or removal of the Executive from
any such position;

(v) failure of the Executive to be the sole senior most executive officer of the
Company or, following a Change in Control (as defined in Section 5(a) hereof),
failure of the Executive to be a member of the Board and CEO of the successor
entities (including, without limitation, the ultimate parent of such entity);

(vi) any material breach by DFG, DFC or any of their affiliates, of this
Agreement, including a failure by the Company to pay, grant or provide the
Executive any amount, entitlement or benefit under this Agreement within 90 days
of the date it should have been paid, granted or provided; or

(vii) the dissolution or liquidation of DFG or DFC or any failure of DFG or DFC
to obtain the assumption in writing of its obligation to perform this Agreement
by any successor to all or substantially all of its assets at the time of the
merger, consolidation, sale or similar transaction, except where such assumption
occurs by operation of law.

Delivery by the Company to the Executive of a notice of non-renewal of the
Initial Term or any Renewal Term pursuant to Section 5(a) shall in no event give
the Executive the right to terminate his employment under this Agreement for
Good Reason. Unless otherwise provided by this Section 5, all compensation and
benefits paid by the Company to the Executive shall cease upon his last day of
employment. If the Executive terminates his employment for Good Reason on or
within 2 years following a change in control (as defined in Section 5(j) of this
Agreement), then the Executive shall receive the compensation and benefits set
forth in Section 5(j) applicable to termination of the Executive’s employment in
relation to a Change in Control, subject to the Executive executing and
delivering to the Company the Release attached hereto as Exhibit A and not
revoking the Release within the time period provided therein. If the Executive
terminates his employment for Good Reason otherwise than in connection with a
Change in Control, then the Executive shall, subject to the conditions set forth
in last paragraph of Section 5(e) applicable to Severance Compensation (relating
to the execution and non-revocation of the Release and satisfaction of his
obligations under Section 7 and Section 8), receive the compensation and
benefits set forth in Section 5(e) applicable to termination of the Executive’s
employment by the Company without Cause. In both cases, upon the Executive
delivering and not revoking such Release, DFG and DFC agree to execute and
promptly deliver the Release attached hereto as Exhibit B to the Executive. If
the Executive delivers and does not revoke the Release in the time period
provided therein, the applicable benefits described in this Section 5(i) shall
be due and payable to him; provided, however, that such Release shall not be
effective as a release of claims until the Company delivers the Release attached
hereto as Exhibit B to the Executive.

(j) Termination Without Cause in Connection with a “Change of Control.” In the
event that on or within Twenty Four (24) months following a change of control,
(with this time period being referred to as the “Change of Control Period”), the
Executive’s employment with the Company is either (a) terminated by the Company
without Cause, or (b) terminated by the Executive for “Good Reason”, the
Executive shall be entitled to the severance benefits provided for in Section
5(e) of this Agreement, subject to the conditions set forth in last paragraph of
Section 5(e) applicable to Severance Compensation (relating to the execution and
non-revocation of the Release and satisfaction of his obligations under
Section 7 and/or Section 8); provided, however, that in lieu of the benefit
described in Section 5(e)(i) and 5(e)(ii), the Executive shall be entitled to a
cash lump sum payment equal to two (2) times the sum of his Base Salary and
Target Bonus, payable within 60 days following the date of the Separation From
Service, with such payment date within the Company’s sole discretion. Upon the
Executive delivering and not revoking such Release, DFG and DFC agree to execute
and promptly deliver the Release attached hereto as Exhibit B to the Executive.
If the Executive delivers and does not revoke the Release in the time period
provided therein, the benefits described in this Section 5(j) shall be due and
payable to him; provided, however, that such Release shall not be effective as a
release of claims until the Company delivers the Release attached hereto as
Exhibit B to the Executive. For purposes of this Section 5(j), “change in
control” shall mean a Change in Control as defined below in Section 5(a),
provided that such Change in Control constitutes a change in the ownership or
effective control of DFC or DFG (or both), or a change in the ownership of a
substantial portion of the assets of DFC or DFG, in each case within the meaning
of Treas. Reg. § 1.409A-3(i)(5). The enhanced Severance Compensation described
in this Section 5(j) supersedes any other severance payment provided by any
Company policy, plan or practice. Therefore, the Executive shall be disqualified
from receiving any severance payment under any other Company severance policy,
plan or practice. Unless otherwise provided by this Section 5, all compensation
and benefits paid by the Company to the Executive shall cease upon his last day
of employment.

(k) Section 280G of the Code.

(i) Gross-Up Payment. If the Total Payments would result in the imposition of a
Parachute Excise Tax on the Executive, the Company will make an additional
payment to the Executive in an amount (“Gross-Up Payment”) such that, after the
payment of all taxes (including, without limitation, federal, state and local
income, employment, excise and other similar taxes) on both the Total Payments
and the additional payment made pursuant to this Section 5(k)(i), the Executive
will be in the same after-tax position as if no Parachute Excise Tax had been
imposed. Notwithstanding any other provision of this Agreement, no additional
payment will be made to the Executive pursuant to this Section 5(k)(i), and the
Total Payments will instead be reduced or limited to the Capped Amount, if the
additional payment described in the preceding sentence would not cause the Total
After-Tax Payments to exceed the Capped Amount (after reduction for all
applicable taxes) by more than 10%; provided, however, any reduction to Total
Payments shall be made first to any cash severance. Any Gross-Up Payment, as
determined pursuant to this Section 5(k), shall be timely paid by the Company on
behalf of the Executive directly to the appropriate taxing authorities but in
all events no later than the last day of the calendar year after the calendar
year in which the applicable Parachute Excise Tax shall be paid.

(ii) Measurements and Adjustments. The determination of whether the aggregate
payments, benefits, entitlements or distributions made or provided to the
Executive under this Agreement and under all other plans, programs and
agreements of the Company (or any entity effecting the Change in Control)
constitutes Total Payments and, if so, the amount to be paid to the Executive
and the time of payment pursuant to this Section 5(k) shall be made by an
independent auditor (the “Auditor”) selected by the Parties. The Auditor shall
be a nationally recognized United States public accounting firm which has not,
during the two years preceding the date of its selection, acted in any way on
behalf of the Company or any affiliate thereof. If the Executive and the Company
cannot agree on the firm to serve as the Auditor, then the Executive and the
Company shall each designate one accounting firm and those two firms shall
jointly select the accounting firm to serve as the Auditor. All fees and
expenses of the Auditor shall be borne solely by the Company. Any determination
by the Auditor shall be binding upon the Company and the Executive, except as
described in the next paragraph.

(iii) Underpayment or Overpayment. As a result of uncertainty in the application
of Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended from
time to time, at the time of the initial determination by the Auditor hereunder,
it is possible that the Gross-Up Payment made will have been an amount more than
the Company should have paid pursuant to this Section 5(k)(i) (the
“Overpayment”) or that the Gross-Up Payment made will have been an amount less
than the Company should have paid pursuant to this Section 5(k)(i) (the
“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall
repaid to the Company by the Executive within 30 days of such determination. In
the event that there is a final determination by the Internal Revenue Service,
or a final determination by a court of competent jurisdiction, any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code, within 30 days of such determination. The
Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would result in an Underpayment and would
require the payment by the Company of an additional Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than ten
business days after the Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30 calendar day period following the date on which the
Executive gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(A) give the Company any information reasonably requested by the Company
relating to such claim,

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(C) cooperate with the Company in good faith in order effectively to contest
such claim, and

(D) permit the Company to participate in any proceeding relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Parachute Excise Tax or income or employment tax
(including interest and penalties with respect thereto) imposed as a result of
such proceeding and payment of costs and expenses; with any such payment being
timely paid by the Company on behalf of the Executive directly to the
appropriate taxing authorities but in all events Executive shall be paid the
amounts due pursuant to this provision no later than the last day of the year
following the year in which the taxes that are the subject of the proceeding or
claim are remitted to the taxing authority, or if no taxes are due as result of
any such proceeding or claim, the end of the year following the year in which
the proceeding or claim is completed or settled.

(iv) Definitions. For purposes of this Agreement:

(A) The term “Total Payments” means the total of all “parachute payments” (as
that term is defined in Section 280G(b)(2) of the Code, but determined without
regard to Section 280G(b)(2)(A)(ii)) made to or for the benefit of the
Executive, whether made under this Agreement or otherwise (including any
payments, entitlements or benefits made or provided to the Executive (or on his
behalf) by the entity effecting the change in control);

(B) The term “Total After-Tax Payments” means the total value of all “parachute
payments” (as that term is defined in Section 280G(b)(2) of the Code) made to or
for the benefit of the Executive (whether made under this Agreement or
otherwise) (including any payments, entitlements or benefits made or provided to
the Executive (or on his behalf) by the entity effecting the change in control),
after reduction for all applicable taxes (including, without limitation, the
Parachute Excise Tax);

(C) The term “Parachute Excise Tax” means the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code or any
successor provision; and

(D) The term “Capped Amount” means the largest amount payable to the Executive
without causing the application of a Parachute Excise Tax.

For the avoidance of doubt, this Section 5(k) applies without regard to whether
the Executive’s employment has been terminated.

(l) Section 409A. Notwithstanding anything to the contrary in this Agreement or
elsewhere, if Executive is a “specified employee” as determined pursuant to
Section 409A of the Code as of the date of Executive’s Separation From Service
and if any payment or benefit provided for in this Agreement or otherwise both
(x) constitutes a “deferral of compensation” within the meaning of Section 409A
and (y) cannot be paid or provided in the manner otherwise provided without
subjecting Executive to “additional tax”, interest or penalties under
Section 409A, then any such payment or benefit that is payable during the first
six months following Executive’s Separation From Service shall be paid or
provided to Executive in a cash lump-sum, with interest at LIBOR, on the first
business day of the seventh calendar month following the month in which
Executive’s Separation From Service occurs. In addition, any payment or benefit
due upon a termination of Executive’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall only be paid or provided
to Executive upon a Separation From Service (as defined in Section 5(b) above).
Notwithstanding anything to the contrary in this Section 5 or elsewhere, any
payment or benefit under this Section 5, or otherwise, that is exempt from
Section 409A pursuant to Final Treasury Regulation 1.409A-1(b)(9)(v)(A) or
(C) shall be paid or provided to Executive only to the extent that the expenses
are not incurred, or the benefits are not provided, beyond the last day of the
second taxable year of Executive following the taxable year of Executive in
which the Separation From Service occurs; and provided further that such
expenses are reimbursed no later than the last day of the third taxable year
following the taxable year of Executive in which the Separation From Service
occurs. Finally, for the purposes of this Agreement, amounts payable under
Section 5 shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury
Regulation Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation Section 1.409A-1 through A-6.

(m) Continuing Obligations. The Executive acknowledges and agrees that the
non-competition and non-solicitation restrictions set forth in Sections 7 and 8
of this Agreement will remain in full force and effect for a period of twenty
four (24) months following the termination of his employment for any reason.
Furthermore, the obligations imposed on the Executive with respect to
confidentiality, non-disclosure and assignment of rights to inventions or
developments in this Agreement shall continue, notwithstanding the termination
of the employment relationship between the parties.

(n) Stock Retention. The Executive agrees to retain ownership of a number of
shares of DFC common stock, or DFC common stock that is subject to any of the
Executive’s vested and outstanding options, restricted stock units or stock
appreciation rights, at least equal to the number of such shares granted
pursuant to the equity award described in Section 5(g) until the earliest of
(i) the first anniversary of his Retirement or Delayed Retirement, (ii) the
first anniversary of his voluntary termination of employment that is not a
Retirement or Delayed Retirement, (iii) the first anniversary of his termination
of employment by the Company for Cause, (iv) a Change in Control,
(v) Executive’s death and (vi) the termination of Executive’s employment by the
Company without Cause or due to Disability, or by the Executive with Good
Reason.

6. Company Property. All correspondence, records, documents, software,
promotional materials, and other Company property, including all copies, which
come into the Executive’s possession by, through or in the course of his
employment, regardless of the source and whether created by the Executive, are
the sole and exclusive property of the Company, and immediately upon the
termination of the Executive’s employment, or at any time the Company shall
request, the Executive shall return to the Company all such property of the
Company, without retaining any copies, summaries or excerpts of any kind or in
any format whatsoever. The Executive further agrees that should he discover any
Company property or Confidential Company Information in his possession after the
return of such property has been requested, the Executive agrees to return it
promptly to Company without retaining copies, summaries or excerpts of any kind
or in any format whatsoever. Anything to the contrary notwithstanding, the
Executive shall be entitled to retain (a) papers and other materials of a
personal nature, including, but not limited to, correspondence, personal
diaries, calendars and Rolodexes, personal files, phone books and, only to the
extent set forth on Schedule 1 attached hereto, photographs and artwork,
(b) information showing his compensation and relating to reimbursement of
expenses, (c) information that he reasonably believes may be needed for tax
purposes, (d) copies of plans, programs and agreements relating to his
employment or termination thereof, with the Company and (e) minutes,
presentation materials and personal notes from any meeting of the Board of DFG
or DFC, or any committee thereof, while he was a member of such Board.

7. Non-Competition. In consideration of the compensation and other benefits to
be paid to the Executive pursuant to this Agreement, the Executive agrees that
he will not, without prior written consent of the Board of DFC, during the Term
and for a period of twenty four (24) months after his termination of employment
for any reason:

(a) directly or indirectly engage in the United States, Canada or any other
country in which Company or any affiliate or subsidiary now or hereafter during
the Executive’s period of employment, conducts business, in any activity which,
or any activity for any enterprise or entity a material part of the business of
which, is competitive with the business conducted by Company at the time of
termination or any business that the Company had active and bona fide plans to
engage in at the effective date of the Executive’s termination of employment
with the Company, either as an officer, director, employee, independent
contractor or as a 2% or greater owner, partner, or stockholder in a publicly
traded entity (“Competitive Business”); or

(b) directly or indirectly cause or request a curtailment or cancellation of any
significant business relationship that Company, or any affiliate or subsidiary
of the Company, has with a current or prospective vendor, business partner,
supplier or other service or goods provider that would have a material adverse
impact on the business of Company, its affiliates or subsidiaries.

Notwithstanding the foregoing, the Executive shall not be deemed to be in breach
of this Section 7 if he provides services to (or engages in activities
involving): (x) a subsidiary, division or affiliate of a Competitive Business
and the subsidiary is not itself engaged in a Competitive Business and the
Executive does not provide services to, or have any responsibilities regarding,
the Competitive Business, (y) any entity which is, or is a general partner in,
or manages or participates in managing, a private or public fund (including,
without limitation, a hedge fund), or other investment vehicle, that is engaged
in venture capital investments, leveraged buy-outs, or investments in public or
private companies at the mezzanine equity or debt level, or in other forms of
private or alternative equity transactions, or in public equity transaction,
which might make investment which the Executive could not make directly provided
that in connection therewith the Executive does not provide services to, engage
in activities involved, or have any responsibilities regarding any Competitive
Business, or (z) any board of which he is a member as of the effective date of
his termination of employment with the Company. Except as otherwise provided in
this Section 7, there are no other contractual restrictions on the activities
the Executive can be involved in following termination of his employment with
the Company and, in the event of any conflict between the provisions of this
Section 7 and the provisions of any other plan, policy, program, arrangement or
other agreement with the Company or any affiliate, the provisions of Section 7
shall control.

8. Non-Solicitation.

(a) During the Executive’s employment with the Company and for twenty four
(24) months after termination of his employment for any reason, the Executive
will not, directly or indirectly, on his own behalf or on behalf of any third
party, (i) target, recruit, solicit or induce, or attempt to induce, any
employees of the Company, or any affiliate or subsidiary of the Company, to
terminate their employment with, or otherwise cease their relationship with, the
Company, affiliate or subsidiary, as applicable (provided nothing shall prevent
the Executive from providing a personal reference for any employee); or (ii)
solicit, divert, reduce, take away, or attempt to divert, reduce or take away,
the business or patronage (with respect to products or services of the kind or
type developed, produced, marketed, furnished or sold by the Company, or any
affiliate or subsidiary of the Company, with which the Executive was
substantively involved during the course of his employment with the Company) of
any of the Company’s, its affiliates’ or subsidiaries’ (A) clients, customers,
franchisees, or accounts, or (B) prospective clients, customers, franchisees or
accounts, that were contacted or solicited by the Executive within six
(6) months prior to the date his employment with the Company terminated.

(b) The Executive acknowledges and understands that, in the event of a breach or
threatened breach of this provision by the Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief to enforce
this provision, which shall be in addition to any other remedies available to
it. Except as otherwise provided in this Section 8, there are no other
contractual restrictions on the Executive soliciting, recruiting or hiring
employees or having contact with clients, customers, franchisees or accounts
(prospective or actual) following termination of his employment with the Company
and, in the event of any conflict between the provisions of this Section 8 and
the provisions of any other plan, policy, program, arrangement or other
agreement with the Company or any affiliate, the provisions of Section 8 shall
control.

9. Protection of Confidential Information. The Executive agrees that all
information, whether or not in writing, relating to the business, technical or
financial affairs of the Company, its affiliates and subsidiaries, and that is
generally understood in the industry as being confidential and/or proprietary,
is the exclusive property of the Company, affiliates or subsidiaries, as
applicable. The Executive agrees to hold in a fiduciary capacity for the sole
benefit of the Company all secret, confidential or proprietary information,
knowledge, data, or trade secret (“Confidential Information”) relating to the
Company or any of its affiliates, subsidiaries, or their respective clients,
which Confidential Information shall have been obtained during his employment
with the Company. The Executive agrees that he will not at any time, either
during the Term of this Agreement or after its termination, disclose to anyone
any Confidential Information, or utilize such Confidential Information for his
own benefit, or for the benefit of third parties without written approval by an
officer of the Company. The Executive further agrees that all intellectual
property, business processes, proprietary forms, business plans, customer lists,
memoranda, notes, records, data, schematics, sketches, computer programs,
prototypes, proprietary franchise circulars or similar materials, or written,
photographic, magnetic or other documents or tangible objects compiled by the
Executive or made available to the Executive during the Term of his employment
concerning the business of the Company, its affiliates, subsidiaries and/or
their respective clients, including any copies of such materials, shall be the
property of the Company, its affiliates or subsidiaries, as applicable, and,
except as otherwise permitted under Section 6 of this Agreement for the
Executive to retain such information, shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.
Anything to the contrary notwithstanding, the provisions of this Section 9 shall
not apply (a) when disclosure is required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
with actual or apparent jurisdiction to order the Executive to disclose or make
accessible any information, (b) with respect to any other litigation,
arbitration or mediation involving this Agreement or any other agreement between
or among the Executive and DFG, DFC or any of their affiliates, including,
without limitation, the enforcement of such agreements; (c) as to Confidential
Information that becomes generally known to the public or within the relevant
trade or industry other than due to the Executive’s violation of this Section 9;
or (d) in connection with any assistance provided by the Executive pursuant to
Section 10(d) below. In the event of a conflict between the provisions of this
Section 9 and any other provision of any plan, policy, program, arrangement or
other agreement with DFG, DFC or any of its affiliates, the provisions of this
Section 9 shall control.

10. Intellectual Property.

(a) Disclosure of Inventions. The Executive will promptly disclose in confidence
to the Company all inventions, improvements, processes, products, designs,
original works of authorship, formulas, processes, compositions of matter,
computer software programs, Internet products and services, e-commerce products
and services, e-entertainment products and services, databases, mask works,
trade secrets, product improvements, product ideas, new products, discoveries,
methods, software, uniform resource locators or proposed uniform resource
locators (“URLs”), domain names or proposed domain names, any trade names,
trademarks or slogans, which may or may not be subject to or able to be
patented, copyrighted, registered, or otherwise protected by law (the
“Inventions”) that the Executive makes, conceives or first reduces to practice
or create, either alone or jointly with others, during the period of his
employment, whether or not in the course of his employment, and whether or not
such Inventions are patentable, copyrightable or able to be protected as trade
secrets, or otherwise able to be registered or protected by law.

(b) Work for Hire; Assignment of Inventions. The Executive acknowledges and
agrees that any copyrightable works prepared by him within the scope of his
employment are “works for hire” under the Copyright Act and that the Company
will be considered the author and owner of such copyrightable works. The
Executive agrees that all Inventions that (i) are developed using equipment,
supplies, facilities or trade secrets of the Company, (ii) result from work
performed by him for the Company, or (iii) relate to the Company’s business or
current or anticipated research and development, will be the sole and exclusive
property of the Company and are hereby irrevocably assigned by the Executive to
the Company from the moment of their creation and fixation in tangible media.

(c) Assignment of Other Rights. In addition to the foregoing assignment of
Inventions to the Company, the Executive hereby irrevocably transfers and
assigns to the Company: (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention; and (ii) any and all “Moral Rights” (as defined below) that the
Executive may have in or with respect to any Invention. The Executive also
hereby forever waives and agrees never to assert any and all Moral Rights the
Executive may have in or with respect to any Invention, even after termination
of his work on behalf of the Company. “Moral Rights” mean any rights to claim
authorship of an Invention, to object to or prevent the modification of any
Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”

(d) Assistance. The Executive agrees to assist the Company in every proper way
to obtain for the Company and enforce patents, copyrights, mask work rights,
trade secret rights and other legal protections for the Company’s Inventions in
any and all countries. The Executive will execute any documents that the Company
may reasonably request for use in obtaining or enforcing such patents,
copyrights, mask work rights, trade secrets and other legal protections. His
obligations under this section will continue beyond the termination of his
employment with the Company, provided that the Company will compensate him at a
reasonable rate after such termination for time (with such payment to be made
within 30 days of the Executive providing such assistance) or expenses actually
spent by him at the Company’s request on such assistance; provided such expenses
shall be paid to the Executive promptly but in no event later that the end of
the calendar year following the calendar year in which they are incurred. The
Executive appoints the Secretary of the Company as his attorney-in-fact to
execute documents on his behalf for this purpose.

11. Injunctive Relief. The Executive understands that, in the event of a breach
or threatened breach of this Agreement by the Executive, the Company may suffer
irreparable harm and will therefore be entitled to injunctive relief, without
prior notice to the Executive and without the posting of a bond or other
guarantee, to enforce this Agreement. This provision is not a waiver of any
other rights which the Company may have under this Agreement as well as to any
other remedies available to it, including money damages.

12. Publicity. Neither Party shall issue, without consent of the other Party,
any press release or make any public announcement with respect to this Agreement
or the employment relationship between them. Following the termination of the
Executive’s employment hereunder and regardless of any dispute that may arise in
the future, the Executive and the Company jointly and mutually agree that they
will not intentionally disparage, criticize or make statements which are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company. Anything to the contrary notwithstanding,
the provisions of this Section 12 shall not prevent any person from
(a) responding to incorrect, disparaging or derogatory statements made by the
other Party to the extent reasonably necessary to correct or refute such
statement or (b) making any truthful statement to the extent (i) necessary with
respect to any litigation, arbitration or mediation involving this Agreement or
any other agreement between or among the Executive and DFG, DFC or any of their
affiliates, including, without limitation, the enforcement of such agreements or
(ii) required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order such person to disclose or make accessible such
information.

13. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, personal representatives, successors
and assigns. In the event that either DFG or DFC is acquired, is a non surviving
party in a merger, or transfers substantially all of its assets, this Agreement
shall not be terminated and the transferee or surviving company shall be bound
by the provisions of this Agreement. The parties understand that the obligations
of the Executive are personal and may not be assigned by him, except to the
extent permitted by applicable law, the laws of descent or pursuant to any
applicable plan, policy, program, arrangement or agreement with DFG, DFC or any
of their affiliates. If the Executive should die when any amount or entitlement
is due and owing to him under this Agreement or otherwise, such amount or
entitlement shall be paid or provided to his designated beneficiary (or if he
has not designated a beneficiary, to his estate).

14. Entire Agreement. This Agreement contains the entire understanding of the
Executive and the Company with respect to the subject matter hereof and
supersedes any and all prior understandings, written or oral, with respect
thereto, including without limitation the Prior Agreement. This Agreement may be
amended, waived, discharged or terminated only by an instrument in writing,
specifically identified as an amendment to, or waiver, discharge or termination
of, this Agreement, and signed by the Executive and DFC. By entering into this
Agreement, the Executive certifies and acknowledges that he has carefully read
all of the provisions of this Agreement, that he has been afforded ample
opportunity to obtain independent advice and evaluation, that he has relied upon
such independent counsel and not upon any representation, statement or advice
(legal or otherwise) said or offered by the Company, and that he voluntarily and
knowingly enters into said Agreement. In the event of any inconsistency between
any provision of this Agreement and any provision of any plan, policy, program,
arrangement or other agreement of DFG, DFC or any of their affiliates, the
provisions of this Agreement shall govern. For the avoidance of doubt, any
action by DFC (including, without limitation, any consent to any amendment or
waiver of any provision of this Agreement) shall be deemed to an action by the
Company. In addition, any notice to DFC by the Executive shall be deemed to be a
notice to the Company.

15. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.

16. Governing Law and Submission to Jurisdiction. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law thereof.

17. Notices. Any notice provided for in this Agreement shall be provided in
writing. Notices shall be effective from the date of service, if served
personally on the party to whom notice is to be given, or on the second day
after mailing, if mailed by first class mail, postage prepaid or by a nationally
recognized courier service. Notices shall be properly addressed to the parties
at their respective addresses identified below or to such other address as
either party may later specify by notice to the other to the addresses below:

To Executive, to the address on file with the Company from time to time,

With a copy to:

Colleen Westbrook, Esq.
Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022

To the Company:

Dollar Financial Group, Inc.
Daylesford Plaza
1436 Lancaster Avenue Suite 210
Berwyn, PA 19312

Attn: Chairman of the Human Resources and Compensation Committee

With a copy to:

Barry M. Abelson, Esq.
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103

18. Venue. All legal actions arising under this Agreement will be settled by
arbitration in Philadelphia, Pennsylvania, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association, using one arbitrator,
and judgment upon the award rendered by the arbitrator may be entered in any
court of competent jurisdiction.

19. Indemnification. (a) DFG and DFC each agree that if the Executive is made a
party to, is threatened to be made a party to, receives any legal process in, or
receives any discovery request or request for information in connection with,
any action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer, employee, consultant or agent of DFG or DFC, as the case may
be, or is or was serving at the request of, or on behalf of, either DFG or DFC
as a director, officer, member, employee, consultant or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other entity, including service with respect to employee benefit plans, whether
or not the basis of such Proceeding is the Executive’s alleged action in an
official capacity while serving as a director, officer, member, employee,
consultant or agent of DFG, DFC or other entity, the Executive shall be
indemnified and held harmless by DFG and DFC to the fullest extent permitted or
authorized by its certificate of incorporation or by-laws or, if greater, by
applicable law, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorneys’ fees reasonably incurred, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement and any reasonable cost and fees incurred in enforcing his rights to
indemnification, contribution or advancement of expenses) incurred or suffered
by the Executive in connection therewith, and such indemnification shall
continue as to the Executive even though he has ceased to be a director,
officer, member, employee, consultant or agent of DFG, DFC or other entity and
shall inure to the benefit of the Executive’s heirs, executors and
administrators. The Company shall reimburse the Executive for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
him in connection with any Proceeding within 20 business days after receipt by
the Company of a written request for such reimbursement and appropriate
documentation associated with these expenses. Such request shall include an
undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses.

(b) Neither the failure of DFG or DFC (including its Board, independent legal
counsel or stockholders) to have made a determination prior to the commencement
of any proceeding concerning payment of amounts claimed by the Executive under
Section 19(a) above that indemnification of the Executive is proper because he
has met the applicable standard of conduct, nor a determination by DFG or DFC
(including its Board, independent legal counsel or stockholders) that the
Executive has not met such applicable standard of conduct, shall create a
presumption or inference that the Executive has not met the applicable standard
of conduct.

(c) DFG and DFC each agree to continue and maintain a directors’ and officers’
liability insurance policy covering the Executive at a level, and on terms and
conditions, no less favorable to him than the coverage it provides its
directors, or if greater, its senior executives until such time as suits against
the Executive are no longer permitted by law.

(d) Nothing in this Section 19 shall be construed as reducing or waiving any
right to indemnification, advancement of expenses or coverage under any
directors’ and officers’ liability insurance policies the Executive would
otherwise have under DFG’s or DFC’s certificate of incorporation or by-laws,
pursuant to any other agreement with any Party hereto or under applicable law.

20. Attorneys’ Fees and Expenses. In the event of any arbitration or litigation
between or among the Executive and DFG and/or DFC (or any of their affiliates)
concerning this Agreement or any other agreement relating to compensation
covered by this Agreement, the prevailing party shall be entitled to payment by
the other party of its costs and expenses (including reasonable legal fees) in
an amount not to exceed $75,000. In connection with the execution of this
Agreement, the Company shall promptly following execution of this Agreement
reimburse the Executive for his reasonable attorneys’ fees incurred in
connection herewith in an amount not to exceed $25,000. The amount of expenses
eligible for reimbursement under this Section 20 during any calendar year will
not affect the amount of expenses eligible for reimbursement in any other
calendar year, such reimbursements for expenses shall be made in all events no
later than the last day of the calendar year following the calendar year in
which the applicable expense is incurred.

21. No Mitigation. If an event triggering the Executive’s termination of
employment occurs, the Executive need not seek other employment or attempt in
any way to reduce the amount of any payments, benefits or entitlements due to
the Executive by the Company under this Agreement. The amount of any payments,
benefits or entitlements due to the Executive under this Agreement shall not be
reduced by any compensation earned by the Executive as the result of any other
employment, consulting relationship or other business activity or engagement
post-termination.

22. No Set-off. Except as otherwise specifically set forth in this Agreement,
the Company’s obligations under this Agreement are absolute and unconditional,
and not subject to any set-off, counterclaim, recoupment, defense or other right
that the Company may have against the Executive.

23. Company Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company shall require any successor to all or
substantially all of the Company’s business or assets (whether direct or
indirect, and whether by purchase, reorganization, merger, share exchange,
consolidation, or otherwise) to expressly assume and agree to perform the
Company’s obligations under this Agreement to the same extent, and in the same
manner, as the Company would be required to perform if no such succession had
occurred. This Agreement shall be binding upon, and inure to the benefit of, any
successor to the Company.

24. Withholding. All payments (or transfers of property) to the Executive will
be subject to tax withholding in accordance with applicable law.

25. Survivability of Agreement. Upon expiration or termination of the Term of
this Agreement, the respective rights and obligations of the Parties shall
survive such expiration to the extent necessary to carry out the intentions of
the Parties as embodied in the rights (such as vested rights) and obligations of
the Parties under this Agreement. This Agreement shall continue in effect until
there are no rights or obligations of the Parties outstanding hereunder and
shall not be terminated by either Party without the express prior written
consent of both Parties.

26. Miscellaneous.

(a) No delay or omission by either Party in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company or the Executive on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

(b) The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

(c) The language in all parts of this Agreement will be construed, in all cases,
according to its fair meaning, and not for or against either Party hereto. The
Parties acknowledge that each Party and its or his counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party will not be
employed in the interpretation of this Agreement.

(d) This Agreement may be executed, including execution by facsimile signature,
in one or more counterparts, each of which will be deemed an original, and all
of which together shall be deemed to be one and the same instrument

[Signature page follows]

1

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, each of the parties hereto
has caused this Agreement to be duly executed and delivered under seal, by its
authorized officers or individually, on the date first written above.

DOLLAR FINANCIAL GROUP, INC.

      

Randy Underwood

Executive Vice President and

Chief Financial Officer

DOLLAR FINANCIAL CORP.

      

Randy Underwood

Executive Vice President and

Chief Financial Officer

       Jeffrey A. Weiss

2

EXHIBIT A
FORM OF EXECUTIVE RELEASE

This Release (the “Release”) is entered into by Jeffrey A. Weiss as of the date
written below (“Executive”).

Section 1. Termination of Employment. Pursuant to Section 5 of the employment
agreement among Dollar Financial Group, Inc., a New York corporation (together
with its successors and assigns, “DFG”), Dollar Financial Corporation (together
with its successors and assigns, “DFC”), a Delaware corporation, and Executive
dated as of October 30, 2009 (the “Employment Agreement”), Executive’s
employment has been terminated without Cause, for Good Reason, upon Retirement,
Delayed Retirement or Disability (as all terms are defined in the Employment
Agreement).

Section 2. Release. (a)  In consideration of the payments set forth in the
Employment Agreement and other good and valuable consideration, Executive, on
his own behalf and on behalf of his spouse, heirs, estate, executors,
administrators, successors and assigns (collectively, “Releasors”), hereby
fully, irrevocably and unconditionally releases, waives, discharges and gives up
any and all claims which Executive has or may have against DFG and DFC and their
respective parent, subsidiaries, affiliates and divisions (collectively, the
“Company”), and their respective representatives, officers, directors,
employees, agents, successors and assigns (collectively, “Releasees”) relating
to or arising out of Executive’s employment and/or the termination of such
employment. This releases Releasees from any and all actions, demands, causes of
action, suits, rights, and/or claims whatsoever for any and all payments and
benefits, debts, sums of money, wages, salary, vacation pay, sick pay, legal
fees, damages, including damages for pain and suffering and emotional harm,
arising out of any promise, agreement, contract, common law, the laws, statutes,
and/or regulations of the State of New York or Delaware, or any other state and
the United States, including, but not limited to, federal and state wage and
hour laws, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Americans with Disabilities Act, the Family
and Medical Leave Act, the Employment Retirement Income Security Act, the Fair
Labor Standards Act or OSHA, as each may be amended from time to time, relating
to or arising out of Executive’s employment and/or termination of such
employment. This Release releases all such claims up to the date of execution
and delivery of this Agreement by Executive. Notwithstanding anything herein,
Executive does not waive or release claims with respect to (i) any right to
enforce this Release or Section 5 of the Employment Agreement, (ii) any rights
to indemnification that Executive may have under the Certificate of
Incorporation, By Laws or equivalent governing documents of DFG, DFC or any
affiliate or any indemnification agreement between Executive and DFG, DFC or any
of their affiliates, (iii) any right to be advanced expenses and any rights to
insurance coverage under any directors’ and officers’ liability insurance
policies maintained by DFG, DFC or any of their affiliates for the benefit of
their respective directors and officers, including Executive, in accordance with
the terms of such policies, if any, (iv) any vested rights to receive any
benefit under any other DFG’s, DFC’s or any of their affiliates’ plans,
policies, arrangements or other agreements in which the Executive participated
prior to termination, or (v) Executive’s rights as a shareholder of DFG, DFC or
any of their affiliates. Nothing in this Release shall preclude Executive from
(a) participating in any manner in an investigation, hearing or proceeding
conducted by the Equal Employment Opportunity Commission, but Executive hereby
waives any and all rights to recover under, or by virtue of, any such
investigation, hearing or proceeding or (b) exercising Executive’s rights under
Section 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, popularly known as COBRA. For the avoidance of doubt, the Executive is
not waiving any rights to enforce his rights under Sections 6 through 26 of the
Employment Agreement.

(b) The release of any claims against individuals, representatives or agents
shall be limited to claims relating to such individual’s, representative’s or
agent’s work in any capacity for DFG, DFC or their successors, assigns, parent
or affiliates.

Section 3. Construction of Release. In the event that one or more of the
provisions contained in this Release shall for any reason be held unenforceable
in any respect under the law of any state of the United States, such
unenforceability shall not affect any other provision of this Release, but this
Release shall then be construed as if such unenforceable provision or provisions
had never been contained herein. This Release shall be governed under the laws
of the Commonwealth of Pennsylvania, without reference to choice of law
principles and the state and federal courts of the Commonwealth of Pennsylvania
shall be the sole jurisdiction in which to resolve any disputes arising out of
this Release.

Section 4. Opportunity for Review. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
READ AND FULLY UNDERSTANDS THIS RELEASE AND REPRESENTS THAT PRIOR TO SIGNING
THIS RELEASE EXECUTIVE HAS BEEN ADVISED TO, AND HAS HAD AN OPPORTUNITY TO,
CONSULT EXECUTIVE’S COUNSEL WITH RESPECT TO THIS RELEASE AND EXECUTIVE GIVES IT
FREELY AND VOLUNTARILY. EXECUTIVE UNDERSTANDS THAT EXECUTIVE HAS BEEN GIVEN AT
LEAST TWENTY-ONE (21) DAYS TO REVIEW THIS RELEASE BEFORE SIGNING IT. EXECUTIVE
FURTHER ACKNOWLEDGES THAT HE IS ENTERING INTO THIS RELEASE, FREELY, KNOWINGLY,
AND VOLUNTARILY, WITH A FULL UNDERSTANDING OF ITS TERMS. EXECUTIVE ALSO
ACKNOWLEDGES THAT HE SHALL HAVE 7 DAYS FROM THE DATE HE SIGNS THIS RELEASE TO
REVOKE THE RELEASE BY NOTIFYING DFC’s GENERAL COUNSEL IN WRITING.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, Executive has signed this
Release as of the date written below.

Jeffrey A. Weiss

Date:       

EXHIBIT B
FORM OF COMPANY RELEASE

This Release (the “Release”) is entered into by Dollar Financial Group, Inc., a
New York corporation (together with its successors and assigns, “DFG”) and
Dollar Financial Corporation (together with its successors and assigns, “DFC”),
a Delaware corporation, as of the date written below and releases Jeffrey A.
Weiss (“Executive”).

Section 1. Termination of Employment. Pursuant to Section 5 of the employment
agreement among DFG, DFC and the Executive dated as of October 30, 2009 (the
“Employment Agreement”), Executive’s employment has been terminated without
Cause, for Good Reason, upon Retirement, Delayed Retirement or Disability (as
all terms are defined in the Employment Agreement).

Section 2. Release. In consideration of the Executive’s release of claims
against DFG, DFC, their affiliates and related parties, and other good and
valuable consideration, DFG and DFC, on their own behalf and on behalf of their
respective subsidiaries and divisions (collectively, the “Company”), hereby
fully, irrevocably and unconditionally releases, waives, discharges and gives up
any and all claims which the Company has or may have against the Executive or
his spouse, dependents, heirs, agents, estate, executors, administrators,
successors and assigns relating to or arising out of Executive’s employment
and/or the termination of such employment. This Release releases Executive and
his spouse, dependents, heirs, agents, estate, executors, administrators,
successors and assigns from any and all actions, demands, causes of action,
suits, rights, and/or claims whatsoever for any and all payments and benefits,
debts, sums of money, arising out of any promise, agreement, contract, common
law, the laws, statutes, and/or regulations of the State of New York or
Delaware, or any other state and the United States, including any claim for
breach of fiduciary duty. This Release releases all such claims up to the date
of execution and delivery of this Agreement by DFG and DFC. Notwithstanding
anything herein, the Company does not waive or release claims with respect to
any right to enforce this Release or Sections 7 through 26 of the Employment
Agreement, or any claim, demand, obligation, or cause of action that is based on
any fraudulent act by the Executive, the Executive’s willful misconduct, or on
facts or claims unknown to the Company on or prior to the date of this Release.
A fact or claim shall not be deemed to be unknown by the Company if any officer
or director as of the date of this Release (other than the Executive) knows, or
reasonably should have known, of such fact or claim.

Section 2. Construction of Release. In the event that one or more of the
provisions contained in this Release shall for any reason be held unenforceable
in any respect under the law of any state of the United States, such
unenforceability shall not affect any other provision of this Release, but this
Release shall then be construed as if such unenforceable provision or provisions
had never been contained herein. This Release shall be governed under the laws
of the Commonwealth of Pennsylvania, without reference to choice of law
principles and the state and federal courts of the Commonwealth of Pennsylvania
shall be the sole jurisdiction in which to resolve any disputes arising out of
this Release.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND, DFG and DFC have signed
this Release as of the date written below.

DOLLAR FINANCIAL GROUP, INC.

      

Name:

Title:

Date:       

DOLLAR FINANCIAL CORP.

      

Name:

Title:

Date:       

3